Citation Nr: 0009052	
Decision Date: 04/05/00    Archive Date: 04/11/00

DOCKET NO.  97-13 797	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Army and Air Force Mutual Aid 
Association



ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to April 
1946.  This case, which included the issue of entitlement to 
benefits pursuant to 38 U.S.C.A. § 1151 for the cause of the 
veteran's death, was remanded in May 1999 by the Board of 
Veterans' Appeals (Board) to the Department of Veterans 
Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, 
for additional development, to include taking appropriate 
action on the raised issue of entitlement to dependency and 
indemnity compensation (DIC) benefits under the provisions of 
38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  

Entitlement to dependency and indemnity compensation benefits 
under the provisions of 38 U.S.C.A. § 1318; 38 C.F.R. § 3.22 
was denied by rating decision dated in May 1999, and the 
appellant was notified of this denial in June 1999.  Since no 
subsequent correspondence was received by VA on this issue, 
it is not currently before the Board.

An August 1999 rating decision granted entitlement to DIC 
benefits under the provisions of 38 U.S.C.A. § 1151, 
effective January 1, 1996.  According to a VA Form 646, dated 
in November 1999, the appeal of the issue of entitlement to 
service connection for the cause of the veteran's death was 
to be continued.  A February 2000 Informal Hearing Memorandum 
from the appellant's representative noted that the grant of 
DIC benefits under the provisions of 38 U.S.C.A. § 1151 was 
considered a full grant of benefits.  However, the Board 
notes that, under the provisions of 38 C.F.R. § 20.204(c) 
(1999), a representative may not withdraw a substantive 
appeal filed by the appellant personally, as in this case, 
without the express written consent of the appellant, which 
is not on file.  Consequently, the issue of entitlement to 
service connection for the cause of the veteran's death is 
still on appeal.


FINDING OF FACT

The appellant's claim for entitlement to service connection 
for the cause of the veteran's death is not plausible.


CONCLUSION OF LAW

The appellant's claim for service connection for the cause of 
the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board must determine whether the 
appellant has submitted evidence of a well-grounded claim.  
If she has not, her claim must fail, and VA is not obligated 
to assist her in the development of the claim.  38 U.S.C.A. 
§ 5107(a); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992). 

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet.App. 136 (1994); Grottveit v. Brown, 
5 Vet.App. 91, 92 (1993); Tirpak v. Derwinski, 2 Vet.App. 
609, 610-11 (1992).  A well-grounded claim is a plausible 
claim, that is, a claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  The Court has stated that the quality and 
quantity of evidence required to meet this statutory burden 
depends upon the issue presented by the claim.  Grottveit at 
92-93.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  Id.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. 
§ 3.312(c)(3).

The veteran died in January 1996, at the age of 70, from 
sepsis as the result of a urinary tract infection.  An 
autopsy was not conducted.  At the time of his death, he was 
service connected for the following disabilities: Complete 
paralysis of the left superficial nerve and partial 
paralysis, severe, deep, of the left peroneal nerve, 40 
percent disabling; chronic right hip pain with degenerative 
arthritis, 30 percent disabling; shell fragment wound of the 
left leg with compound comminuted fracture of the tibia and 
fibula, Muscle Groups XI and XII, severe, 30 percent 
disabling; osteomyelitis of the left lower extremity, 30 
percent disabling; chronic right knee pain with degenerative 
arthritis, 10 percent disabling; chronic lower back pain with 
degenerative changes at the lower thoracic level, 10 percent 
disabling; and scars, donor site of skin graft, of the right 
thigh, noncompensable.  He was also entitled to a total 
rating based on unemployability due to service-connected 
disabilities from November 30, 1988.

The veteran's service medical records reveal that he was 
hospitalized beginning in February 1945 due to severe, 
perforating wounds of the left leg and associated 
disabilities, for which he was subsequently service 
connected.  There is no evidence in the service medical 
records of sepsis, hypereosinophilic syndrome, or a urinary 
tract infection.

Post-service medical records prior to December 1995, 
including VA examination reports beginning in October 1946, 
VA outpatient records beginning in November 1954, private 
medical records beginning in June 1985, and VA hospital 
reports beginning in December 1988, primarily involve the 
veteran's service-connected disabilities and do not contain 
any finding or diagnosis of sepsis, hypereosinophilic 
syndrome, or a urinary tract infection.

The veteran was hospitalized at a VA hospital from March to 
April 1995 for a left total hip arthroplasty, hybrid, which 
was performed without complications.  It was noted that he 
did well postoperatively.  The hospital discharge diagnoses 
do not include sepsis, hypereosinophilic syndrome, or a 
urinary tract infection.

The veteran was hospitalized at a VA hospital on December 18, 
1995, with a three month history of a productive cough, 
initially with yellow sputum, and then, after he was treated 
with a two week course of oral antibiotics, with clear sputum 
and an increase in fatigue.  He also described a two week 
history of dyspnea on exertion, a three day history of 
bilateral shoulder aches, and chronic low back pain that had 
increased over the three days prior to admission.  He 
indicated that he had gone to his primary doctor because of 
his shoulder aches and it was discovered that he had a white 
blood cell count of 115,000, which prompted his 
hospitalization.  A complete blood count on hospitalization 
showed a white count of 99,400, with 91 percent eosinophils.  
The day after admission, the veteran had decreased mental 
status and became obtunded and minimally responsive; it was 
thought that he likely had a metabolic encephalopathy 
secondary to neurotoxins from hypereosinophilia.  The veteran 
underwent a bone marrow biopsy, which showed results 
consistent with idiopathic hypereosinophilic syndrome.  On 
January 19, 1996, the veteran spiked a temperature to 104 
degrees rectally.  Urinalysis showed 40 white blood cells, 
and a blood culture grew Klebsiella.  He also had 
gastrointestinal bleeding secondary to ulcer.  Despite 
antibiotic treatment, the veteran continued to decline.  He 
died on January 24, 1996.  It was noted that an autopsy was 
offered the family but was refused.

According to a VA Examination for Housebound Status or 
Permanent Need for Regular Aid and Attendance report dated 
January 18, 1996, the veteran was hospitalized with 
hypereosinophilic syndrome with encephalopathy.

An April 1996 statement from Northwoods Therapy Associates 
reveals that the veteran had been involved in a motor vehicle 
accident on June 1, 1994, which had exacerbated his cervical 
and lumbosacral spine problems.

According to a November 1996 VA orthopedic report, the 
veteran had had left hip replacement in April 1995 without 
any apparent difficulty; a blood count in April 1995 was 
essentially normal.  It was noted that despite treatment with 
steroids during his final VA hospitalization, his condition 
deteriorated and he died from Klebsiella sepsis.  The VA 
physician concluded that the cause of the veteran's acute 
hypereosinophilic syndrome was not known and that no 
relationship to any other illness, such as osteomyelitis, is 
shown in the medical literature.

A September 1997 statement from another VA physician who 
reviewed the claims files is to the effect that the veteran 
was quite ill with hypereosinophilic syndrome when he was 
hospitalized in December 1995.  The physician said that it 
would be pure speculation to conclude that the veteran's 
hypereosinophilic syndrome was related to his service-
connected disabilities, since there was no basis upon which 
to make that determination.

According to an August 1999 Memorandum from a VA physician 
with the Infectious Disease staff, the veteran's fatal sepsis 
apparently originated in the urinary tract, with a blood 
culture growing Klebsiella and a urinalysis showing 40 white 
blood cells.  He also noted that medical devices, such as a 
urinary catheter, are necessary for appropriate hospital care 
but do place patients at higher risk for infection or sepsis.

As noted above, the veteran died in January 1996 from sepsis 
due to a urinary tract infection.  There is no medical 
evidence of record suggesting that sepsis or urinary tract 
infection was present in service or until many years 
thereafter, or suggesting that either disorder was 
etiologically related to service.  Moreover, there is no 
medical evidence of record suggesting that either disorder 
was etiologically related to a disability for which service 
connection was established during the veteran's lifetime.

Although the disabilities for which service connection was in 
effect at the time of the veteran's death were determined to 
be sufficiently severe to render the veteran unemployable, 
the combined schedular evaluation was less than 100 percent 
and the disabilities did not involve a vital organ.  
Therefore, debilitation may not be assumed.  Neither the 
certificate of death nor any other medical evidence of record 
suggests that any service-connected disability or 
disabilities contributed to the veteran's death.  

The only evidence supportive of the appellant's claim is the 
theory advanced by the appellant herself; however, as a 
layperson, she is not competent to provide evidence requiring 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  In light of these circumstances, the 
Board must conclude that the claim for service connection for 
cause of the veteran's death is not well grounded.


ORDER

Service connection for the cause of the veteran's death is 
denied. 



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals


 

